I respectfully dissent from the majority opinion on the issue of visitation. As we stated in the first issue in this matter, this court's review is based on whether an abuse of discretion has occurred. Booth v. Booth (1989), 44 Ohio St. 3d 142,541 N.E.2d 1028. This term involves more than a perceived error in judgment; it implies that the trial court's attitude was unreasonable, arbitrary, or unconscionable. Blakemore v.Blakemore (1983), 5 Ohio St. 3d 217, 5 OBR 481, 450 N.E.2d 1140.
After a review of the record and lower court decision, I believe that the trial judge abused his discretion in ordering that, in addition to the standard order of visitation and a weekly thirty-minute phone call from the child to her father at the mother's sole expense, the mother drive the child six hundred miles from her residence to East Liverpool on every three-day school holiday. This trip is to be made only by the mother and at her sole expense. I find that this additional visitation order is unwarranted based on the facts, was an attempt to "punish" *Page 37 
the mother for having a new boyfriend, and does not, in fact, contemplate the best interests of the child.
The mother testified that she sought to move to Georgia just outside Chattanooga, Tennessee, for several reasons. First, she testified that she had searched for employment in the Calcutta/East Liverpool area to no avail. This was verified by both the maternal grandmother and a neighbor. The mother also testified that she sought to live in a milder climate. Importantly, the mother testified that she currently feared the father. This was after testifying that he had been physically abusive to her on a number of occasions, including an instance in which he was convicted of domestic violence after pleading no contest. While the trial court recognized that this conviction occurred, he excused it by saying that both parents had been arguing and that he found no credible evidence of abuse to the child.
The trial court also recognized that the father has no suitable living area, no realistic plans for child care, and his psychological reports indicate that he is in no condition to be a good parent. Yet the court stated that the mother "obviously moved from this state to be with her new live-in boyfriend." I find, based on everything contained in the record, that this conclusion is not based in fact, but was, instead, an attempt at punishing the mother for having a boyfriend.
I heartily agree with the trial judge that any "[attempt] to influence this child away from the father * * * will not be tolerated." I do not find the extraordinary remedy of ordering a six-year-old child on frequent six-hundred-mile weekend trips to be in her best interests, especially when that trip is ordered to be taken regardless of the weather, the child's other interests or activities, and the many hours that will be wasted in travel. The further fact that the mother is ordered to make this trip regardless of weather, work schedule, or wear and tear on her automobile, and at her sole expense highlights the fact that this order appears more directed at inconveniencing and impoverishing the mother than enriching the child.
Once the trial court ordered custody to be granted to the mother and ordered that the Long Distance Visitation Rule, Columbiana County Local Rule 9.41, be adhered to with the further modification of weekly phone calls at the mother's expense, the order to transport the child on every three-day school holiday unreasonably burdens the mother, in no way best serves the young child, and rises to the level of an abuse of discretion.
Accordingly, I must dissent from the majority opinion and would reverse on both assignments of error raised by appellant-mother. *Page 38